DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
Claims 1-9 are currently pending in the application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/22/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saji (US 20100275616 A1).

Regarding claim 1:
Saji discloses an energy storage and retrieval apparatus (Fig. 5) operable in a refrigerator mode ([0002]) and a heat engine mode (Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation"). The recitation “operable in a heat engine mode” clearly does not constitute a claim limitation), the apparatus comprising: 
a compressor #14; 
a first heat exchanger #15; 
a turbine #18; 
a second heat exchanger #12; and 
a working fluid that flows in a closed cycle #11 including, in sequence, the compressor, the first heat exchanger, the turbine, and the second heat exchanger when the apparatus operates in the refrigerator mode (see Fig. 5), 
wherein the working fluid transfers heat to a first heat storage (water) fluid in the first heat exchanger when the apparatus operates in the refrigerator mode (see Fig. 5, including temperature profile at the respective stages of the circuit), and 
wherein the working fluid receives heat from a second heat storage fluid (via #12) in the second heat exchanger when the apparatus operates in the refrigerator mode (see Fig. 5, including temperature profile at the respective stages of the circuit).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saji (US 20100275616 A1) in view of Cahn (US 4089744 A).

Regarding claim 2:
Saji discloses all the limitations, except for a first hot heat storage tank; and a first cold heat storage tank, wherein the first heat storage fluid flows from the first cold heat storage tank to the first hot heat storage tank when the apparatus operates in the refrigerator mode.

In the same field of endeavor, Cahn teaches an energy storage apparatus comprising heat exchangers for transferring heat and receiving heat from the working fluid in a closed loop circuit (Fig. 2); wherein the system comprises a first hot heat storage tank, a first cold heat storage tank; wherein the first heat storage fluid that flows through the first heat exchanger flows from the first cold heat storage tank to the first hot heat storage tank when the apparatus operates in the refrigerator mode (see at least Fig. 2 and description thereon).

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Saji with the arrangement above as taught by Cahn.

One of ordinary skills would have recognized that doing so would have provided efficient heat transfer by the first heat storage fluid; at least by virtue of not having heat being directly recycled as in the system of Saji.

Regarding claims 3-4 and 8-9:
Saji either alone or as modified discloses all the limitations, except for wherein the first heat storage fluid comprises molten salt comprising a eutectic mixture of sodium nitrate and potassium nitrate; and wherein the working fluid is either air or Argon.

By official notice, the examiner submits that the claimed heat storage fluid and working fluids above are well known in the art.

Since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960)); it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Saji either alone or as modified with the claimed heat storage fluid and working fluids above as per MPEP 2144.06 – II.

One of ordinary skills would have recognized that doing so would have facilitated practice of the invention; at least by virtue of employing well known, easily accessible, and relatively cheap heat storage fluid and working fluids.

Regarding claim 5:
The subject matter claimed here is substantially similar to that of claim 2. Thus, for sake of simplicity, conciseness, and brevity, please refer to the rejection of claim 2 above for the rejection of claim 5.

In sum, the device of Saji is modified so that the two heat exchangers supply and reject heat from the closed loop circuit using the arrangement of the heat exchangers and the storage tanks as shown in Cahn.

Regarding claims 6-7:
Saji as modified discloses all the limitations, except for wherein the second heat storage fluid comprises water and an antifreeze compound.

By official notice, the examiner submits that the claimed heat storage fluid above is well known in the art.

Since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960)); it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Saji as modified with the claimed heat storage fluid above as per MPEP 2144.06 – II.

One of ordinary skills would have recognized that doing so would have facilitated practice of the invention; at least by virtue of employing a well-known, easily accessible, and relatively cheap heat storage fluid.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Hays (US 6644062 B1) discloses a closed loop refrigerator that meets all the limitation of claim 1.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIONEL NOUKETCHA/Examiner, Art Unit 3763